UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

BRENDA L. MELENDEZ, individually and as
parent and natural guardian of J.C.,

Plaintiff,

-against- OPINION AND ORDER

CHANCELLOR RICHARD CARRANZA, in his 19 Civ. 8726 (ER)

official capacity as Chancellor of the New York
City Department of Education, NEW YORK CITY
DEPARTMENT OF EDUCATION, and NEW
YORK STATE EDUCATION DEPARTMENT,

Defendants.

 

 

RAMOS, D.J.:

 

On October 23, 2019, the Court stayed this case, pending the outcome of an
administrative proceeding in a related case, Melendez v. New York City Department of
Education, 19 Civ. 2928 (ER). Doc. 33. On January 30, 2020, Melendez informed the Court
that a decision had been issued in that proceeding and requested that the Court lift this stay. Doc.
40. For the reasons stated on the record on February 13, 2020 in Melendez v. Carranza, 20 Civ.
823 (ER), another related case, this request is granted. The Clerk of Court is respectfully
directed to terminate the stay in this action.

SO ORDERED.

Dated: February 18, 2020
New York, New York

ZN

Edgardo Ramos, U.S.D.J.

 

 
